 The United Nations has entered its fifth decade at an extremely troubled time, when mankind is faced with a historic choice - either to accept the inexorable drift to nuclear self-annihilation or to avert the catastrophe through our combined efforts before it is too late and to choose the path leading to a lasting and guaranteed peace.
The refinement of nuclear weapons and the desire to extend the arms race to outer space through the implementation of the adventuristic "star wars" program being stubbornly pursued by aggressive imperialist circles, first and foremost by the United States, increase the danger of war many times over and pose a genuine threat to destroy civilization a».-<3 life on Earth.
The world has reached a point where it is imperative fully to realize the disastrous nature of the course of a further build-up of armaments. Governments must demonstrate a heightened sense of responsibility for- the fate of mankind.
The authors of the Mexico Declaration were perfectly right to state that saving the world from war by building up ever greater arms arsenals is as impossible as trying to cure a drug addict by giving him ever greater doses of drugs.
The most important of all problems - that of survival - can be resolved only by making a fundamental about-turn towards a truly safe world. It cannot be resolved by way of militarization, by undermining the security of others or by setting international security against national or regional security. In the modern nuclear and space age, no State, however powerful, can ensure its own security through military and technical means alone.
Genuine security can only be universal, mutual and equal for all. To that end, it is essential to rise above narrow national interests and differences in ideology or world outlook. This can only be a move through combined efforts and through broad and constructive co-operation by ail States irrespective of their political or social systems. Such were the incontrovertible conclusions reached by the Communist Party of the Soviet Union at its twenty-seventh Congress. The foreign policy program adopted by the Congress represents i. fusion of new political thinking with a platform of concrete actions aimed at improving the international situation, eliminating the threat of nuclear war and creating a comprehensive system of security in the world.
The socialist States, including the Ukrainian SSR, have submitted for consideration at this session of the General Assembly an item entitled "Establishment of a comprehensive system of international peace and security".
There was some speculation that this collective proposal by the socialist countries was a mere repetition of the provisions of the United Nations Charter and of other documents previously adopted at the United Nations. Peace and international security are, indeed, the primary goal that this Organization is called upon to pursue. However, the truth and higher meaning of our proposal is the idea that while proclaiming peace and security, we should initiate specific effective actions towards their practical implementation. We believe that our proposal is extremely timely. It is dictated by the imperative need to take immediate and urgent measures to prevent nuclear catastrophe. The socialist countries are ready to co-operate actively with all States to achieve that goal.
We are convinced that the time has come to adopt a new approach to the problem of universal security and to bring both actions and political thinking into line with the realities of the nuclear and space age. In his speech in Vladivostok on 28 July of this year, the General Secretary of the Central Committee of the Communist Party of the Soviet union, Mikhail Gorbachev, emphasized that
"the present generations have inherited numerous difficult and painful problems. In order to advance towards solving those problems it is necessary to jettison the dead weight of the past and to seek new approaches, guided by a sense of responsibility to the present and to the future.... It)day more than every before, it is important to mobilize the potential of common sense that exists in the world and the partnership of reason to stop the drift towards disaster.
The United Nations must do its utmost to ensure that the peoples of the world enter the third millennium  as truly united nations. The delegation of the Ukrainian SSR calls on all States Members of the United Nations to join actively in the establishment of a comprehensive system of international peace and security and to mark the International Year of Peace by taking vigorous action in this area.
The comprehensive system of international peace and security that we propose would encompass the military, political, economic and humanitarian fields. It presupposes unconditional renunciation of war, both nuclear and conventional, and of the use or threat of the use of force as a means to resolve political, economic, ideological or other disputes between States.
It was with great satisfaction that we welcomed the agreement on a meeting between the leaders of the USSR and the United States of America - the General Secretary of the Central Committee of the Communist Party of the Soviet Union, Mikhail Sergeiyevich Gorbachev, and the President of the United States of America, Ronald Reagan - at Reykjavik, Iceland, on 11 and 12 October this year. All those who cherish world peace and tranquility expect that meeting to yield concrete results that will serve to improve Soviet-United States relations and the international situation as a whole.
It is important for people everywhere in the world to realize that the buildup and refinement of nuclear and conventional arsenals and attempts to extend the arms race to outer space cannot strengthen the security of anyone, but will rather lead directly to the destruction of civilization.
The misfortune we experienced last April - the accident at the Chernobyl nuclear power-plant, where only a small portion of the accumulated nuclear power went out of control - served as one more grin warning of the unforeseeable dangers inherent in the nuclear age. This calls for a great sense of responsibility and a new approach to the scientific, technological and political realities of today's world.
The accident resulted in loss of life and caused enormous material and moral damage. All the necessary resources and the scientific and technical potential of the entire soviet Onion were mobilized to deal with its consequences. That enabled us within a short space of time to limit the scope of the accident and to minimize its severe consequences.
The lessons of Chernobyl compel all of us to treat the problem of nuclear safety with the utmost seriousness and responsibility. We welcome and support the measures and action taken in this respect by the International Atomic Energy Agency
(IAEA). But security becomes meaningless if the main danger is not eliminated: the possibility of the deliberate, intentional use of the catastrophically destructive power of the atom for nuclear purposes. What happened at Chernobyl is but a pale shadow of the threat posed by thermonuclear weapons. Nuclear safety on earth is inconceivable without a cessation of the concrete preparations for nuclear war and without the total elimination of the means of waging nuclear war.
To that end, the countries of the socialist community have undertaken a number of major principled foreign policy actions. Here, the program proposed by the Soviet Union for the total elimination of nuclear and other types of weapons of mass destruction everywhere before the end of the century constitutes a real milestone. The noble purpose of that program is to remove the nuclear threat without shifting the burden of resolving this key issue onto the shoulders of our children.
But the prospect of overcoming the negative, confrontational tendencies which have been on the rise in recent years is not to the liking of certain quarters in the West. The military machine of the North Atlantic Treaty Organization alliance, far from showing any signs of slowing down, is actually accelerating in all areas of the arms build-up. The "star wars" program is going full speed ahead. The creation and development of newer and newer systems of weapons for strategic offense is being stepped up. In order to clear the way for those weapons, existing treaty constraints are being brushed aside without hesitation. That is particularly obvious from Washington's attitude towards the second Treaty on the Limitation of Strategic Offensive Arms (SALT II). The newest United States missiles have readied the Treaty ceilings, aid that is why the United States is renouncing both SALT I and SALT II. That kind of political "logic" opens the floodgates for an uncontrolled arms race.
The General Assembly is duty-bound to take a stand of principle cm those actions and to affirm unambiguously the importance of preserving and expanding the existing system of agreements in the field of arms limitation and disarmament. The outcome of the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe is compelling proof that, given the political will and the desire, it is possible and feasible to conclude military and political agreements between States with differing social systems. That is an example of hew detente can and must be restored and how a new, stable structure of international relations can be organized.
There are political decisions that play a decisive role by giving rise to new tendencies which open entirely new ways for the development of the international situation. The Soviet Union's decision concerning the moratorium on nuclear tests is undoubtedly one of these. The Soviet Union's unilateral cessation of nuclear tests, which has been in force for ewer a year now, is a practical example of a foreign policy of peace and international security. We favor not merely the cessation of tests, but a treaty-con trolled ban on nuclear testing; of all steps toward arms limitation now feasible, such a ban would be the roost rapid and most radical. The cessation of tests wouM in fact halt the arms race in its most
dangerous area the development and improvement t of new types of nuclear weapons. Al' that would remain would be to deal with the quantitative arms race, which seems to be a less difficult task.
The cessation of nuclear tests could lead to a radical change in the public and political climate in the world, md could do so more effectively than any one-time measures. An atmosphere of greater confidence among States would be created, which would be of paramount importance for the resolution of other outstanding problems and conflicts, particularly since compliance with an agreement banning nuclear tests can be guaranteed by absolutely reliable means of verification and monitoring. Today even the smallest nuclear explosion can be detected.
The most convincing indication of how seriously each of the nuclear Powers views the question of disarmament, international security and fee cause of peace as a whole is their respective attitudes towards halting nuclear tests and towards the early formulation of a treaty banning them completely.
The United States of America categorically opposes the cessation of nuclear tests. Since the introduction of the Soviet moratorium it has set off 21 explosions. Three additional tests - the Bonneville, Budy and Belmont tests - are scheduled for October, and in December the United States intends to carry out a nuclear test code-named "Middle Note". What is the purpose of all this? The answer is clear: the development of a nuclear-pumped laser for the notorious system of the strategic defense initiative requires about 100 nuclear explosions.
The refusal of the United States to stop nuclear-weapon tests despite the resolute demands of the world public convincingly refutes the Administration's assurances that the United States is seeking to save mankind from nuclear weapons.
which is one of the arguments it also uses in its attempt to justify the implementation of the so-called strategic defense initiative, which is actually aimed at the acquisition of a nuclear first-strike capability.
The time has coroe to make use of all existing leverage and possibilities, including the tremendous potential of the United Nations, to prevent the introduction of weapons to outer space. A basis for finding a mutually acceptable solution to the problem of preventing an arms race in space exists. The USSR favors a ban on the development, testing and deployment of space strike arms, under effective verification, and it has proposed that important partial steps be taken in that direction, such as agreement not to withdraw during the coming 15 years from the anti-ballistic missile Treaty, the conclusion of an international agreement on the immunity of artificial Earth satellites, agreement not to develop new anti-satellite systems, and the elimination of existing anti-satellite systems. Specific ideas on the subject have been presented both at the bilateral Soviet-United States negotiations and at the Conference on Disarmament.
In response to the appeal by the General Assembly, the Soviet Union proposed in a letter of 12 June 1986 addressed to the United Nations Secretary-General that immediate action be taken to achieve a twofold objectives to stop the preparations for "star wars", which would lead to nuclear suicide, and adopt instead the alternative of exploring outer space through the joint efforts of States for the benefit of mankind. Questions pertaining to the practical implementation of that initiative should be considered at a special international conference and resolved by an international agency to be established for that purpose. In that case appropriations running into trillions of dollars would be put to proper use. We urge the current session to make an important contribution to preventing an arms race in outer space and establishing equitable co-operation in the peaceful exploration of outer space.
The cause of saving mankind from the threat of nuclear war would be significantly served by resolving such urgent problems as the strengthening of the non-proliferation regime and the establishment of nuclear-weapon-free zones in all parts of the world. Specific proposals made by socialist, non-aligned and neutral countries on these subjects are well known.
The socialist States believe in a comprehensive approach to the disarmament problem and ensuring that the elimination of weapons of mass destruction is backed up by significant reductions in armed forces and conventional armaments. This Question is becoming a matter of increasing urgoncy for the present and future of the European continent.
Ways of resolving this problem can be found in the large-scale program for reducing armed forces and conventional armaments from the Atlantic to the Urals, put forward in Budapest last June by the Warsaw Treaty member States. Those proposals take into account the position of Western European States which believe that nuclear disarmament in Europe should go hand in hand with reduction of conventional armaments.
Making the world safe is inconceivable without chemical disarmament. The Ukrainian SSR takes a favorable view of the efforts of the Conference on Disarmament to work out an international convention on the subject. It is to be hoped that the convention will be completed by 1987. We support proposals co-establishing chemical-weapon-free zones in Central Europe and the Balkans, which is the objective of the well-known initiatives of the German Democratic Republic, Czechoslovakia, Bulgaria and Romania.
It is imperative for the General Assembly to call upon all States to refrain from any action which could impede negotiations on banning chemical weapons.
A substantial contribution to curbing the arms race and to disarmament would be made by implementing the proposals of the socialist countries on the mutual non-increase in military spending, non-use of armed force, and the maintenance of peaceful relations between Warsaw Treaty member States and the countries members of the North Atlantic Treaty Organization (NATO).
The countries of the socialist community attach great importance to holding in 1987 an international conference on the relationship between disarmament and development. It is to be regretted that such a conference could not be held this year. The militaristic principle of armaments instead of development should be replaced by the normal state of affairs - disarmament for development. In the current difficult and dangerous situation in the world all the resources of the United Nations should be mobilized to take specific action to defuse conflict situations and settle contentious issues by political means through collective efforts, with unconditional respect for the independence and the right of peoples to determine their own destiny.
Tensions still exist in the Middle Bast, created by the aggressive designs of Israel and the anti-Arab and anti-Palestinian policies of its protectors. Recent events have amply demonstrated the untenable nature of separatist and defeatist deals towards which the Arabs are being nudged by the United States and Israel.
A just settlement in the area can be achieved only through joint efforts, with equal participation of all parties concerned, including the Palestine Liberation Organization (PLO). The overwhelming majority of the States Members of the United Nations support the idea of convening an international conference on the Middle East. An appropriate preparatory committee within the framework of the Security Council could immediately start work on preparing for such a conference.
We must also note a further exacerbation of the situation in the Mediterranean as a result of militaristic actions designed to implement the doctrine of "neo-globalism". It was manifested in acts of aggression against sovereign Libya, which provoked protests and indignation throughout the world, in the blackmail campaign against Syria, and in the continuing aggression against Lebanon.
The Ukrainian SSR strongly advocates turning the Mediterranean from an area of military and political confrontation into a zone of stable peace and security, and supports the steps that are being taken by peace-loving States to improve the situation in the region.
We want to see a just solution to the Cyprus Question, on the basis of the relevant United Nations resolutions, without outside interference and with due regard for the legitimate interests of the two communities. We believe that the convening of a representative international conference is a realistic means of achieving that goal. Holding such a conference would help to resolve such aspects of the problem as the establishment of a system of effective international guarantees, withdrawal of foreign troops, and the elimination of all foreign military bases and facilities.
In the guise of hypocritical arguments about "freedom", "democracy" and "humanism", a policy of State-sponsored terrorism is being pursued against the countries and peoples of Central America, and the material base is being expanded for unleashing a major armed conflict in the area. Subversive activities by the United States have particularly increased in recent times when there have appeared hopes for success in the Contadora process.
The Ukrainian SSR expresses its total solidarity with the just struggle of the Nicaraguan people to defend the independence of their country and strongly condemns the escalation of aggressive actions against Nicaragua. The resolution of the crisis in Central America is possible only within the framework of a peaceful political settlement and on the basis of generally recognized rules of international law. The Ukrainian SSR supports the proposal by Nicaragua to turn Central America into a zone of peace and co-operation, free from foreign military presence.
The representative international conferences held this year have more than ever before focused attention on the need for an immediate political settlement in southern Africa. The racist Pretoria regime is defying the whole world by stepping up repression of the civilian population, refusing to grant independence to Namibia, which it occupies, and committing acts of aggression against its African neighbors. The delegation of the Ukrainian SSR shares the conclusion reached at the non-aligned summit at Harare that it is only through the most resolute action, including the imposition of mandatory sanctions under Chapter VII of the United Nations Charter, that it is possible to eliminate the shameful system of apartheid and iiqplement United Nations decisions concerning independence for Namibia and the establishment of peace and stability in the interests of the peoples of the region. The forty-first session of the United Nation General Assembly should
become a new phase in mobilizing the efforts of the world community in the struggle for the speedy elimination of apartheid.
Serious concern has been caused by United States actions aimed at annexing the Trust Territory of the Pacific Islands - Micronesia - and turning it into one of its military and political strongholds in the Pacific Ocean. By depriving the Micronesian people of their right to genuine freedom and independence, the administering Power has grossly abused the mandate entrusted to it by the Security Council and failed to meet the objectives of trusteeship. He strongly support the demand by non-aligned countries for the immediate implementation of the Declaration on decolonization in the case of Micronesia.
The Ukrainian SSR supports the realistic proposals of Viet Nam, Laos, and Kampuchea for the establishment of a zone of peace, stability and co-operation in South-East Asia. We support the peace efforts of the Democratic People's Republic of Korea to secure the withdrawal of United States troops from South Korea, the development of peaceful dialog between the two parts of the country, and the turning of the Korean peninsula into a nuclear-free zone of peace.
Of great importance in improving the international situation is the program for security and peaceful co-operation in the Asian and Pacific region proposed by the Soviet Union last July. By creating favorable conditions for the solution of a whole range of problems, including the problem of a political settlement of the situation around Afghanistan, that program is a manifestation of good will and a responsible approach to dealing with the main problems of today.
The series of measures set forth in that program, including the prevention of the proliferation and build-up of nuclear weapons, the reduction of naval activities and cuts in armed forces and conventional weapons, not only constitutes a basis for regional security in Asia and the Pacific but can also become an integral part of the global system of security for all.
The normalization of international economic relations has become a truly urgent task. The plight of developing nations and the neo-colonialist exploitation of their natural and human resources are fundamental and root causes of the political tensions and conflicts in various parts of the world.
Imperialist Powers, taking advantage of the predicament of the developing countries and their huge foreign debt, interfere high-handedly in the internal affairs of countries and block the process of their economic liberation. In these circumstances the struggle for international economic security as an integral part of a comprehensive system of international security has come to the fore.
The Ukrainian SSR takes an active part in United Nations efforts to encourage and promote basic freedoms and human rights and conscientiously fulfills its obligations under relevant international agreements. We cannot at the same time fail to note the hypocrisy of some Governments, prepared to pay endless lip-service to the sanctity of the rights of the individual while shamelessly violating the rights of entire peoples in the Middle East, in southern Africa, in Central America and in Asia. To that end, they are resorting to undeclared wars, subversive acts,
acts of State-sponsored terrorism, slanderous propaganda campaigns, economic pressure and blade mail.
In order to increase the effectiveness of the work of protecting the peoples of the world from outside encroachments, the General Assembly should, we believe, begin to work on the concept of the rights of peoples, which constitute the basis for implementing human rights.
The delegation of the Ukrainian SSR has outlined its approaches to the solution of urgent international problems in the sincere hope that progress can be achieved, even at this current session, in defusing some of the existing conflicts. In view of the world situation the wcrk of the United Nations General Assembly must be conducted in a constructive spirit and the businesslike deliberations at this session should contribute to overcoming the barriers of enmity and mistrust and promote the improvement of the international climate.
In the words of Vladimir Shcherbitsky, member of the Politburo of the Central Committee of the Communist Party of the Soviet Union and First Secretary of the Central Committee of the Communist Party of Ukraine.
"In a nuclear age there is simply no reasonable alternative to peaceful coexistence."
While calling upon representatives of other States to treat our initiatives with the utmost seriousness, we, for our part, are prepared to lend our support to any proposals that would contribute to the strengthening of peace and the development of international co-operation. The experience of the United Nations in its work of more than 40 years has shown that what is needed to improve the international situation is the combined efforts of States, tolerance and a willingness to adopt compromise decisions. In a nuclear age, mankind can survive only together, moving forward step by step from today's over-armed and exceedingly dangerous world towards a minimally armed and safe world of the twenty-first century. We can take the first step along that road here and now, at the forty-first session of the United Nations General Assembly.

